DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 8th, 2022 have been fully considered but they are not fully persuasive. Regarding the applicant’s arguments regarding the rejections under 35 U.S.C 103, the argument that Sasagawa fails to teach “the upper cover is disposed between the casing and the lower cover” is not persuasive.  To better clarify the upper and lower cover, the upper cover is the upper surface portion of the housing 3 (element 3a) and the lower cover would then be the ‘bottom’ portion of the housing 3, which is the part of the housing circling the opening portion 4.  That is why in the non-final rejection, the opening portion 4 was referenced related to the lower cover.  Thus, the upper and lower covers then form the housing 3 and satisfy the claim language of being connected.  The upper cover is then also disposed between the casing and lower cover as the casing (element 40) is detachably connected to the upper cover (element 3a), which is between the lower cover (housing portion around opening) and the casing.  Regarding the second argument presented regarding  “the upper cover and the lower cover define a receiving cavity for receiving the air pump assembly and the air tube”, the argument is also not persuasive.  The housing (element 3), as described above, consists of upper and lower covers which for a cavity for control unit (element 20).  The control unit includes an air pump assembly and an air tube (see He reference as cited in previous action, thus reading on the amended claim language (Paragraph 0060:  “The control unit 20 also comprises, as mechanical constituent elements, an air pressurized pump 27 which sends pressurized air to the cuff portion 2 at the start of sphygmomanometry, an exhaust valve 28”).  Finally, regarding the last argument regarding  “the armband is connected to a surface of the lower cover away from the upper cover”, the cuff portion (element 2) is attached around the opening portion of the housing which is described again above as being the lower cover.  Therefore, the 35 U.S.C. 103 rejection is maintained.
Regarding the additional claim 12 added, the previous references relied upon also read on the claim language of the new claim.  The amendments to claim 6 added further description to the electrical connection, so Yao (CN 110141221 A) was added to ensure full claim coverage.  The 112 indefiniteness issues were corrected by the claim amendments, thus the 35 U.S.C. 112 rejections were removed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ju (CN 206117750 U, cited by applicant) in view of Zhu (CN 206422805 U, cited by applicant), Sasagawa (US 20070167845 A1), and He (CN 108714024 A).
	Regarding claim 1, Ju (CN 206117750 U, cited by applicant) teaches a smart health device, comprising: 
a casing (Fig. 1, element 1) defining a first opening (Fig. 1, element 3), a second opening (Fig. 1, element 4), a first electrocardiogram area (Fig. 1, element 2 top), and a second electrocardiogram area (Fig. 1, element 2 bottom); 
a temperature detection module disposed in the casing and comprising a temperature 10sensing probe, the temperature sensing probe disposed in the casing and exposed from the first opening, the temperature sensing probe configured to detect a temperature of a human body (Fig. 1/2 and Description:  “a MEMS temperature sensor 1 is set on the rear side of the mobile phone shell 3 end”); 
an electrocardiogram detection module (Fig. 1, element 2) disposed in the casing and comprising at least two electrocardiogram probes, the at least two electrocardiogram probes disposed in 15the casing and facing the first electrocardiogram area and the second electrocardiogram area, the at least two electrocardiogram probes configured to detect a heart rate of the human body (Fig. 1, element 2 and Description:  “the said handset casing 1 side is provided with two SP02 heart rate measuring sensor with electrode 2”); and 
a control module disposed in the casing and comprising a first control board, the first control board electrically connected the Page 11 of 15temperature detection module, and the electrocardiogram detection module, and configured to obtain the amounts of biological substances, the temperature, and the heart rate (Invention Contents:  “the filter is electrically connected with core control chip input end by an A/D converter, the core control chip output end electrically connected respectively with the voice broadcasting unit and mobile phone main board” and Description:  “the detected heart rate, temperature, gas and blood signal passes through the amplifier, filter, and A/D converter for processing incoming to the core control chip”).
Ju fails to teach 5a body fluid detection module disposed in the casing and comprising a detection sheet, the detection sheet disposed in the second opening, the second opening further configured to receive a test paper carrying a body fluid to be tested, the detection sheet configured to detect amounts of biological substances in the body fluid and a control board connected to the body fluid detection module.
Zhu (CN 206422805 U, cited by applicant) teaches 5a body fluid detection module disposed in the casing and comprising a detection sheet, the detection sheet disposed in the second opening, the second opening further configured to receive a test paper carrying a body fluid to be tested, the detection sheet configured to detect amounts of biological substances in the body fluid (Description:  “a top end of the mobile phone main body 100 for inserting the test paper connector connected with the blood sugar test paper and collecting the blood sugar test paper data of 130, as shown in Figure 3”);
and a control board connected to the body fluid detection module (Description:  “the blood sugar detection module connected with the mobile phone main board 110”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ju to incorporate the body fluid detection of Zhu, because it allows for another important body measurement to be transferred via mobile communication (Background and Description of Zhu). 
Ju and Zhu fail to explicitly teach a blood pressure detection module detachably connected to the casing, wherein the blood pressure detection module comprises a holding plate, an upper cover, a lower cover, an armband, an air tube, and an air pump assembly, the casing is movably connected to the holding plate, the upper cover is connected to the holding plate, the lower cover is connected to the upper cover; the upper cover is disposed between the casing and the lower cover, the upper cover and the lower cover cooperatively define a receiving cavity for receiving the air pump assembly and the air tube, the air tube is connected to the air pump assembly and the armband, the air pump assembly is configured to charge or discharge air from the armband, and the armband is connected to a surface of the lower cover away from the upper cover, configured to detect a blood pressure of the human body, where the control module includes a blood pressure detection module and is configured to detect blood pressure.
Sasagawa teaches a blood pressure detection module detachably connected to the casing, wherein the blood pressure detection module comprises a holding plate (Fig. 1, Paragraph 0056:  “The remote control unit 40 is detachably mounted in a holding portion 5”), an upper cover (Fig. 1, element 3a), a lower cover (Fig. 1, element 3:  the lower portion of the housing around the opening portion 4), an armband (Fig. 1, element 2), an air tube, and an air pump assembly (Paragraph 0060:  “The control unit 20 also comprises, as mechanical constituent elements, an air pressurized pump 27 which sends pressurized air to the cuff portion 2 at the start of sphygmomanometry, an exhaust valve 28”), the casing is movably connected to the holding plate (Fig. 1, Paragraph 0056:  “The remote control unit 40 is detachably mounted in a holding portion 5”), the upper cover is connected to the holding plate (Fig. 1, element 3a is connected with element 5), the lower cover is connected to the upper cover (Fig. 1:  housing 3 is formed with element 3a and the rest of the housing 3, which includes the lower housing (housing portion by opening portion 4); the upper cover is disposed between the casing and the lower cover (Fig. 1:  the casing (element 40) is detachably connected to the upper cover (element 3a), which is between the lower cover (housing portion around opening) and the casing), the upper cover and the lower cover cooperatively define a receiving cavity for receiving the air pump assembly, the air pump assembly is configured to charge or discharge air from the armband (Paragraph 0060:  “The control unit 20 also comprises, as mechanical constituent elements, an air pressurized pump 27 which sends pressurized air to the cuff portion 2 at the start of sphygmomanometry, an exhaust valve 28”), and the armband is connected to a surface of the lower cover away from the upper cover (Fig. 1, element 2 is away from element 3a and connected to the housing around the opening portion, which is the lower cover), configured to detect a blood pressure of the human body, where the control module is electrically connected to a blood pressure detection module and is configured to detect blood pressure. (Paragraph 0067:  “The control unit 20 acquires and generates various kinds of information such as identification information D1 such as the identification number of each person to be measured, measurement date information D2, a blood pressure value”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ju and Zhu to incorporate the blood pressure detection module of Sasagawa, because it allows for the storage and display of important blood pressure values (Paragraph 0056 of Sasagawa).
Ju, Zhu, and Sasagawa fails to explicitly teach wherein the air tube is connected to the air pump assembly and the armband.
He teaches wherein the air tube is connected to the air pump assembly and the armband (Pg. 4, Paragraph 3 of provided English translation:  “pressure air pump 13 through the inflation tube 12 into the air bag inflated”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of the device of Ju, Zhu, and Sasagawa to have the air tube incorporated with the pump assembly and the armband, because it allows for proper inflation of the armband (Pg. 4, Paragraph 3 of provided English translation of He).

	Regarding claim 4, Ju and Zhu fail to teach wherein the blood pressure detection module further comprises a second control board, the second control board is received in the receiving module and is electrically connected to the armband and configured to obtain the blood pressure.
	Sasagawa teaches wherein the blood pressure detection module further comprises a second control board, the second control board is received in the receiving cavity (Paragraph 0067:  “The control unit 20 acquires and generates various kinds of information such as identification information D1 such as the identification number of each person to be measured, measurement date information D2, a blood pressure value”) and is electrically connected to the armband and configured to obtain the detected blood pressure (Paragraph 0059:  “The control unit 20 comprises … a storage portion 23 comprising a nonvolatile memory or the like which stores sphygmomanometric values obtained by a plurality of number of times of measurement” and Paragraph 0060:  describes in more detail how blood pressure is detected with control unit).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ju and Zhu to incorporate the blood pressure detection module of Sasagawa, because it allows for the storage and display of important blood pressure values (Paragraph 0056 of Sasagawa).

	Regarding claim 12, Ju and Zhu fails to teach wherein the blood pressure detection module further comprises a switch, the switch is exposed from the upper cover and electrically connected to the air pump assembly, the switch is configured to control the blood pressure detection module to be on or off.
	Sasagawa teaches wherein the blood pressure detection module further comprises a switch, the switch is exposed from the upper cover and electrically connected to the air pump assembly, the switch is configured to control the blood pressure detection module to be on or off (Fig. 1 and Paragraph 0057:  “an operating portion 6 comprising an ON/OFF switch and the like are provided on an upper surface portion 3a of the housing 3”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ju and Zhu to incorporate the blood pressure detection module on/off switch of Sasagawa, because it allows for the starting and stopping of the device (Paragraph 0059 of Sasagawa).

Claims 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ju, Zhu, Sasagawa, and He as applied to claim 1 above, and further in view of Cho (US 20120252543 A1) and Breiwa (US 20170345536 A1).
	Regarding claim 5, Ju, Zhu, Sasagawa, and He fail to teach a device further comprising a support assembly detachably Page 12 of 15connected to the casing, wherein the support assembly comprises a support shell and a counterweight block disposed in the support shell, the counterweight block is configured to stand the smart health device upwards.
	Cho teaches a device further comprising a support assembly detachably Page 12 of 15connected to the casing (Paragraph 0028:  “The phone and tablet stand 200 can be used in combination with a protective casing 210 that is attached to a back of a Smartphone (FIG. 2B)” and Paragraph 0030:  “The square magnetic surface 212 is a metal plate that attaches the protective casing 210 and Smartphone to the front facing 222 of the rotatable mounting head 220”), wherein the support assembly comprises a support shell (Fig. 2a,b:  the rotatable mounting head 220,  adjustable stand 240, and base 250 are connected and outside surface could be interpreted as the support shell).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of Ju to incorporate the stand of Cho, because it allows quick mounting and unmounting of the device (Paragraph 0033 of Cho).
 	Breiwa teaches a counterweight block disposed in the support shell, the counterweight block is configured to stand the smart health device upwards (Paragraph 0110:  “While a specific example of a base 159 is shown, various bases including clamps, suction cups, weighted structures, and the like could be used for proper attachment of the mount to a surface”:  counterweight would be a weighted structure within shell/stand and Fig. 21 shows upward device orientation as a result).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of Ju to incorporate the weighted aspect of a stand of Breiwa, because it allows for secure mounting of the stand for the device (Paragraph 0110 of Breiwa).

	Regarding claim 8, Ju, Zhu, Sasagawa, and He fail to teach wherein the casing further comprises a metal sheet, the support assembly further comprises a magnet disposed in the support shell, the magnet connects the casing to the support assembly by an attractive force between the Page 13 of 15magnet and the metal sheet.
	Cho teaches wherein the casing further comprises a metal sheet (Paragraph 0030:  “The square magnetic surface 212 is a metal plate”), the support assembly further comprises a magnet disposed in the support shell (Paragraph 0028:  “The circular magnetic surface 230 is disposed directly on the front facing 222 of the rotatable mounting head 220 to magnetically removably attach a Smartphone to the phone and tablet stand 200”), the magnet connects the casing to the support assembly by an attractive force between the Page 13 of 15magnet and the metal sheet (Paragraph 0028:  “The phone and tablet stand 200 can be used in combination with a protective casing 210 that is attached to a back of a Smartphone (FIG. 2B)” and Paragraph 0030:  “The square magnetic surface 212 is a metal plate that attaches the protective casing 210 and Smartphone to the front facing 222 of the rotatable mounting head 220”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of Ju to incorporate the stand of Cho, because it allows quick mounting and unmounting of the device (Paragraph 0033 of Cho).

	Regarding claim 9, Ju, Zhu, Sasagawa, and He fail to teach wherein the support assembly further comprises a support cover, a first rubber pad, and a second rubber pad, the first rubber pad and the second rubber pad are respectively disposed at opposite ends of the support shell, the 5support cover is connected to the first rubber pad and supports the counterweight block.
	Cho teaches wherein the support assembly further comprises a support cover (Fig. 2a,b:  the rotatable mounting head 220,  adjustable stand 240, and base 250 are connected and outside surface could be interpreted as the support shell), a first rubber pad (Paragraph 0029:  “The gel attachment interface 260 is disposed on the bottom surface perimeter 256 disposed on the bottom surfacing 254 of the base 250. The gel attachment interface 260 may be an elastomer such as polyurethane, silicone or PVC”), and a second rubber pad (Paragraph 0033:  “The magnets are rubber coated or are inserted into a rubber casing, or over molded by silicone rubber to produce a high friction surface”: attached to mounting head 220), the first rubber pad and the second rubber pad are respectively disposed at opposite ends of the support shell (Fig. 2a,b:  first (element 260) and second rubber (part of element 220) pads are opposite), the 5support cover is connected to the first rubber pad and supports the base(Paragraph 0029:  “The gel attachment interface 260 is disposed on the bottom surface perimeter 256 disposed on the bottom surfacing 254 of the base 250. The gel attachment interface 260 may be an elastomer such as polyurethane, silicone or PVC”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of Ju to incorporate the stand of Cho, because it allows quick mounting and unmounting of the device (Paragraph 0033 of Cho).
Breiwa teaches a counterweight block in the support shell (Paragraph 0110:  “While a specific example of a base 159 is shown, various bases including clamps, suction cups, weighted structures, and the like could be used for proper attachment of the mount to a surface”:  counterweight would be a weighted structure within shell/stand and Fig. 21 shows upward device orientation as a result).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of Ju to incorporate the weighted aspect of a stand of Breiwa, because it allows for secure mounting of the stand for the device (Paragraph 0110 of Breiwa).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ju, Zhu, Sasagawa, He, Cho, and Breiwa as applied to claim 5 above, and further in view of Yao (CN 110141221 A).
Regarding claim 6, Ju, Zhu, He, Cho, and Breiwa fail to teach wherein the control module comprises a plurality of conductive terminals exposed from the casing, the upper cover defines a plurality of first through holes, the holding plate defines a plurality of second through holes corresponding to the plurality of first through holes, the second control board comprises a plurality of conductive pins, when the casing is supported by the holding plate, the plurality of conductive pins passes through the plurality of first through holes and the plurality of second through holes and is electrically connected to the plurality of conductive terminals, thereby electrically connecting the second control board and the control module together, the first control board is further configured to obtain the blood pressure from the second control board
	Sasagawa teaches wherein the control module comprises a plurality 5of conductive terminals exposed from the casing (Paragraph 0061:  “The remote control unit 40 comprises … a connector (or contact) 46 which can be electrically connected to the control unit 20 through a communication line 31”), the second control board comprises a plurality of conductive pins (Paragraph 0065:  “wired connection between the two units 20 and 40 through the connectors 25 and 46”:  conductive pins are incorporated with a wired connection regarding electronic assembly), when the casing is supported by the holding plate (Fig. 1 and Paragraph 0057:  “holding portion 5 in which the remote control unit 40 is detachably stored”), the plurality of conductive terminals is electrically connecting the second control board and the control module together (Paragraph 0065:  “wired connection between the two units 20 and 40 through the connectors 25 and 46”), the first control board is further configured to obtain the blood pressure 10from the second control board (Paragraph 0059:  “The control unit 20 comprises … a storage portion 23 comprising a nonvolatile memory or the like which stores sphygmomanometric values obtained by a plurality of number of times of measurement”, Paragraph 0060:  describes in more detail how blood pressure is detected with control unit, and Paragraph 0061:  “The remote control unit 40 comprises … a storage portion 44 comprising a nonvolatile memory which stores sphygmomanometric values”:  values needed to be obtained for control unit).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ju, Zhu, He, Cho, and Breiwa to incorporate the blood pressure detection module of Sasagawa, because it allows for the storage and display of important blood pressure values (Paragraph 0056 of Sasagawa).
Ju, Zhu, Sasagawa, He, Cho, and Breiwa fail to explicitly teach wherein the upper cover defines a plurality of first through holes, the holding plate defines a plurality of second through holes corresponding to the plurality of first through holes, and the plurality of conductive pins passes through the plurality of first through holes and the plurality of second through holes.
Yao teaches wherein the upper cover defines a plurality of first through holes, the holding plate defines a plurality of second through holes corresponding to the plurality of first through holes, and the plurality of conductive pins passes through the plurality of first through holes and the plurality of second through holes (Fig. 3a,b and Description:  “5 pin of each second connecting part in the data transmission device from left to right, if the turn number is 1 #, 2 #, 3 #, 4 #, 5 #, the first connecting part of the monitoring component inserted into the second connecting part. may have conductive pins in combined voltage difference may comprise 1 # and -2 #, 1 #, -3 #, 1 #, -4 #, 1 #, -5 #, 2 #, -3 #, 2 #, -4 #, 2 #, -5 #, 3 #, -4 #, 3 #, -5 #, 4 #, -5 #, the 10. Therefore, the embodiment of such a 5 pin of the pit seat can judge the types of monitoring component 10, it should be understood that as the number of the conductive pin in pin hole seat is increased or reduced, the number of monitoring component type can be judged by the same will be correspondingly increased or decreased”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ju, Zhu, Sasagawa, He, Cho, and Breiwa to incorporate the pin/hole structure of Yao, because it allows for the secure connections for data transmission (Description of Yao).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ju, Zhu, Sasagawa, He, Cho, and Breiwa as applied to claim 5 above, and further in view of Tomasini (US 20120295667 A1).
	Regarding claim 7, Ju, Zhu, Sasagawa, He, Cho, and Breiwa fail to teach wherein casing further defines two slots disposed at opposite sides of the plurality of conductive terminals, the holding plate further comprises two protruding blocks disposed at opposite sides of the plurality of second through holes, when the casing is supported by the holding plate, the protruding blocks 15are received in the slots, thereby positioning the plurality of conductive pins to the plurality of conductive terminals.
	Tomasini teaches wherein casing further defines two slots disposed at opposite sides of the plurality of conductive terminals (Fig. 3, plungers 22 slides into slots on the case holster for the mobile device (elements 6, 8, and 10)), the holding plate further comprises two protruding blocks disposed at opposite sides of the plurality of second through holes (Fig. 3, plungers 22), when the casing is supported by the holding plate, the protruding blocks 15are received in the slots, thereby positioning the plurality of conductive pins to the plurality of conductive terminals (Fig. 3 and Paragraph 0034:  plungers 22 secure case to the holster).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ju and Zhu to incorporate the securing methodology of Tomasini, because it allows for simple disengagement of the case from the holding plate (Paragraph 0034 of Tomasini).
	
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ju, Zhu, Sasagawa, and He as applied to claim 1 above, and further in view of Zhang (CN 208739184 U).
	Regarding claim 10, Ju teaches a first opening (Fig. 1, element 3). 
	Ju, Zhu, Sasagawa, and He fail to teach wherein the opening of the casing further comprises a protrusion, the protrusion is hollow.
	Zhang teaches wherein the opening of the casing further comprises a protrusion, the protrusion is hollow (Fig. 1 and Description:  “ the hollow protrusion 3-1”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casing of Ju, Zhu, Sasagawa, and He to incorporate the protrusion of Zhang, because it helps protect the device from fall damage (Description of Zhang).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ju, Zhu, Sasagawa, and He as applied to claim 1 above, and further in view of Peabody (WO 2017173434 A1) and Zhang.
	Regarding claim 11, Ju, Zhu, Sasagawa, and He fail to teach a device further comprising a video module, wherein the video module comprises a camera and a microphone, the casing further defines a lens 10hole and a microphone hole, the camera is disposed in the casing and exposed from the lens hole, the microphone is disposed in the casing and exposed from the microphone hole.
	Peabody teaches a device further comprising a video module, wherein the video module comprises a camera and a microphone (Paragraph 0011:  “The mobile device may comprise a cellular telephone; a camera, microphone, and speaker”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ju, Zhu, Sasagawa, and He to incorporate the camera and microphone of Zhang, because it allows for remote communication (Paragraph 0011 of Peabody).
	Zhang teaches wherein the casing further defines a lens 10hole and a microphone hole, the camera is disposed in the casing and exposed from the lens hole, the microphone is disposed in the casing and exposed from the microphone hole. (Fig. 1: the ovular hole is a lens hole and the dotted holes at the base of the case is microphone holes, which match the standard configuration of an iPhone’s camera and microphone placement).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casing of Ju and Zhu to incorporate the aspects of the casing of Zhang, because it helps protect the device from fall damage (Description of Zhang).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791